Title: José Corrêa da Serra to Thomas Jefferson, 22 March 1819
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            
              Dear Sir
               Washington 22d March. 1819. 
            
            I was very glad of what i knew, about your perfect convalescence and about the progress of the Virginian university, but it has been to me a great additional pleasure, to read it in your handwriting. Your health i am confident will with proper attention continue strong and i hope and wish, for a pretty Long period too.
            Serus in cælum redeas diuqueLætus intersis— 
            My anxiety about the ultimate success of your university is not quite so much allayed. I have studied with some degree of attention the Litterary seminaries of America, and remarked the diseases to which they are Liable in their beginnings, and under which most of them Lead afterwards a Lingering existence. One of the most pernicious is the mediocrity of views in a great number of people and the mediocrity of science in those that aspire to be institutors, and who generally by the help of the others obtain their wishes. Thank God the first of these infirmities has now no place in Virginia among the acting gentlemen. The second i have seen with my own eyes to prevail in America, almost every where. Immediately as a seminary of Learning is instituted, people of great and contagious mediocrity, chiefly New Englanders squat in them, and the seminaries become ricketed in point of science. It is not that those states are deficient in men of great knowledge, but these they keep at home. The general prejudice in favour of clerical instruction produces everywhere the same evil. I could write a Long and curious chapter of anecdotes of this general disease, that my eyes have witnessed in visiting your states, many of them still extant, and easy to ascertain. Mediocrity in all shapes, is any where naturally and strongly allied, they keep together, and help one another as by instinct. This dry rot not only enfeebles young seminaries, but will have power to put down even corporations seemingly robust, as for instance the Philadelphia Medical school, as your country will witness at no distant period. I was very glad you had thougt of Mr Cooper, to whom you could find no equal in America, in point of science and zeal to spread it, and in point of sound and manly morals too, fitter perhaps for the Virginian climate, than for that in which he now Lives, but from my knowledge of mankind, as far as it goes, i am apt to believe that since the news of the spirited acts of your Legislature have been known, as well as your intention which is not a secret, all the aspiring mediocrity has been speculating, and their first step will be to try by all means to put him out of their way. The three first years of my residence in America, it is incredible, the but with which such people particularly of a certain description mixed when they spoke of him to me, the praises which they could not well deny to his superior talents and knowledge. I have passed the Last four years in acquaintance and intimacy with him, remarking the direct opposition, between his real caracter and all the but, i had heard before. They had represented him as nearly an infidel, of a violent temper, and of intemperate habits, and i have found him only a bitter enemy of hypocrits, no violent man, but by no means an enduring one, and have not seen a single solitary instance of intemperance. He will always have the cordial hatred and interested too, of all the Litteray Litterary fire-flies who shine only in the dark, and whom he has seldom the prudence to manage. God grant you may get over all the snares that will surround your new born university. I take the Liberty of speaking my sentiments to you so freely, being sure that you will not be offended at it, knowing as you do the hearty interest i take in your great State school. In my eyes it is the institution that not only can ensure for the future the high standing of your state in the Union but by raising emulation accelerate the progress of knowledge in the other states. Virginia by its central situation, size, ressources, and above all the caracter of its white population, is and will always be in your continent, what France is in Europe; no change can happen in her without influencing all the other states of that part of the world. Pardon me Sir this friendly radotage and believe me
            
              Ever and affectionately yours
               Joseph Corrèa de Serra
            
          
          
            My best souvenirs to Col. and Mrs Randolph
          
        